UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6801


KEATON D. SUTTON,

                Plaintiff - Appellant,

          v.

NORTHERN NECK REGIONAL JAIL, Entire Medical Staff; NORTHERN
NECK REGIONAL JAIL, Superintendent; NORTHERN NECK REGIONAL
JAIL, Medical Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00504-LO-JFA)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keaton D. Sutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Keaton D. Sutton appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012), for failure to state a claim.       We have

reviewed the record and find no reversible error.   Accordingly,

we affirm for the reasons stated by the district court.     Sutton

v. N. Neck Reg’l Jail, No. 1:14-cv-00504-LO-JFA (E.D. Va. filed

May 9, 2014; entered May 13, 2014).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2